DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


This office action is in response to Applicant’s amendment filed on June 15, 2022.

Examiner’s Amendment


2.             An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.           Authorization for this examiner’s amendment was given in a telephone interview with Joseph O. McPartland Reg. No. 67,542 on June 16, 2022.  The applicant representative, Joseph O. McPartland agreed to the following changes without prejudice. 
           The amendment as the following: 
   Claims 9-10, and 19 are cancelled.

Allowable Subject Matter

    Claims 1-2, 5-8, 11-12, 15-18, and 20 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571-270-1947. The examiner can normally be reached on Monday-Friday from 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/AMAL S ZENATI/            Primary Examiner, Art Unit 2651